United States Court of Appeals
                                For the First Circuit
No. 11-2400

                                  CARMEN LLERENA DIAZ,

                                       Plaintiff, Appellant,

                                                v.

                            JITEN HOTEL MANAGEMENT, INC.,

                                      Defendant, Appellee.



                                              Before

                                Boudin, Hawkins and Thompson,
                                        Circuit Judges.

                                     ORDER OF COURT
                                   Entered: October 12, 2012

        Attorney Jonathan J. Margolis' request, filed on behalf of amicus Massachusetts Employment
Lawyers Association, American Civil Liberties Union of Massachusetts, Gay & Lesbian Advocates
& Defenders, Jewish Alliance for Law and Social Action, Lawyers' Committee for Civil Rights and
Economic Justice, Massachusetts Law Reform Institute and National Police Accountability Project,
that the court publish its September 18, 2012 opinion is granted. The opinion as amended will issue
for publication forthwith.

                                                       By the Court:

                                                       /s/ Margaret Carter, Clerk




cc: Hon. William G. Young, Ms. Sarah Thornton, Clerk, United States District Court for the District
of Massachusetts, Ms. Fray-Witzer, Ms. Josephson, Ms. Leonard, Mr. Margolis, Ms. Messing, Mr.
Siden, Mr. Weliky & Ms. Wunsch.